Case 1:20-cv-03441-PAE-SLC Document 33-2 Filed 10/29/20 Page 1 of 3
10/18/2020                                    Bisnow
                     Case 1:20-cv-03441-PAE-SLC      Media Mail - AY
                                                   Document          // Bisnow
                                                                   33-2        - 2020 10/29/20
                                                                             Filed    Planning Page 2 of 3


                                                                                         Chris Bushnell



  AY // Bisnow - 2020 Planning
  2 messages

  Chris Bushnell                                                                                               Mon, Nov 4, 2019 at 7:55 AM
  To: "Gail Donovan (Avison Young)"
  Cc: Marc Lacognata

    Gail,

    Good catching up the other day. I wanted to follow up with my notes from the call and a shortlist of events we earmarked.
    There's just so much info in the calendar pdf, I figured this would be a helpful guide to narrow things down.

    Look it over with your team and let me know your thoughts.

    I will update the calendar invite to 2pm on 11/12. If you need to adjust that, just let me know.

    2020 NYC EVENTS:

         1. Jan - NYC Future of Construction & Development for Kirsten Beck and Project Development Services group to
            highlight commercial interiors work revitalizing aging building stock
         2. Feb - NYC Legislative Forecast: Rent Stabilization & Climate Mobilization Act to show that AY is transacting
            despite rent stabilization laws
         3. Mar - Tri-State Industrial & Logistics Summit (Full-Day) for Wendy Lusardi and NJ team
         4. May - NYC Office & Workplace of the Future to highlight leasing team
         5. May - Westchester & Fairfield State of the Market to showcase AY's activity outside Manhattan
         6. Aug - NYC Affordable Housing to reach owners -- this event attracts the second highest percentage of owners in
            attendance of all our NYC events, right behind National Finance
         7. Sep - National Real Estate Finance Summit (Full-Day) arguably the highest caliber event we host coast to coast,
            with the highest level speakers and audience
         8. Oct - NYC Life Sciences to highlight AY's Life Science specialist
         9. Nov - NYC State of the Market (Full-Day) our #1 biggest event of the year in NYC
        10. Nov - 2021 Forecast & Political Impact on CRE always a great event to close out the year, especially in
            December 2020 given the looming election

    --------------------------------------------------------
    2020 NYC EVENTS:

             Jan - NYC Future of Construction & Development
             Jan - NYC Hospitality
             Feb - NYC Legislative Forecast: Rent Stabilization & Climate Mobilization Act
             Feb - NYC CRE Tech
             Mar - Tri-State Industrial & Logistics Summit (Full-Day)
             Mar - LIC, Brooklyn & Queens
             Apr - Tri-State Multifamily Summit (Full-Day)
             Apr - NYC Hunting For Yield in 2020
             May - NYC Office & Workplace of the Future
             May - Westchester & Fairfield State of the Market
             Jun - NYC Architecture & Design
             Jul - NYC Power Women Series
             Jul - Long Island State of the Market
             Jul - NYC Data Centers Northeast
             Aug - NYC Affordable Housing
             Sep - National Real Estate Finance Summit (Full-Day)
             Sep - Harlem & Bronx
             Oct - NYC Life Sciences
             Nov - NYC State of the Market (Full-Day)
             Nov - Tri-State Healthcare Summit (Full-Day)
             Nov - 2021 Forecast & Political Impact on CRE

    2020 NEW JERSEY EVENTS:
https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-a%3Ar7215464415447059320&simpl=msg-f%3A1649275995728153073…   1/2
10/18/2020                                    Bisnow
                     Case 1:20-cv-03441-PAE-SLC      Media Mail - AY
                                                   Document          // Bisnow
                                                                   33-2        - 2020 10/29/20
                                                                             Filed    Planning Page 3 of 3
             Feb - Office
             Mar - Gold Coast
             Jun - State of the Market
             Aug - Construction & Development
             Sep - Industrial & Logistics
             Oct - Data Centers
             Nov - Multifamily



    --
    Chris Bushnell
    Director - Northeast




    BISNOW
    (ALMOST) NEVER BORING

    North America's largest platform for commercial real estate news, events & education
    www.bisnow.com | subscribe (free) | events | sponsorships



  Chris Bushnell                                                                                             Thu, Dec 12, 2019 at 11:10 AM
  To: "Gail Donovan (Avison Young)"
  Cc: Marc Lacognata

    Hi Gail,

    I know you're reviewing the digital campaign that we sent yesterday for James, but I wanted to circle back on 2020 events.
    We're officially in crunch time over here and would love to get a sense of your plans for the new year.

    Let me know where things stand, and how I can be helpful.




    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-a%3Ar7215464415447059320&simpl=msg-f%3A1649275995728153073…   2/2
